Exhibit 10.17

 

EMPLOYMENT AND CHANGE OF CONTROL AGREEMENT

 

This Employment and Change of Control Agreement is made and entered into on this
20th day of February, 2003, by and between NetSolve, Incorporated, a Delaware
corporation (the “Company”), and David D. Hood (the “Executive”).

 

RECITALS

 

WHEREAS, the Board of Directors of the Company (the “Board”), has determined
that, in the event the Company were to become involved in discussions and
negotiations with a third party concerning a potential transaction which might
result in a Change of Control of the Company, it is desirable and in the best
interest of the Company and its stockholders to have established arrangements to
ensure that Executive remains focused and appropriately incented with respect to
the successful completion of such Change of Control and the transition and
ongoing activities thereafter regarding the continued business of the Company
following such Change of Control; and

 

WHEREAS, in order to accomplish these objectives, the Company and Executive have
entered into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby expressly acknowledged, the Company and Executive agree as
follows:

 

1. Effective Date. The effective date of this Agreement shall be the date on
which a Change of Control occurs (the “Effective Date”). However, anything in
this Agreement to the contrary notwithstanding, if a Change of Control occurs
and if, prior to such Change of Control, the Executive’s employment with the
Company or its affiliated companies had been terminated or the Executive was
demoted, and if it is reasonably demonstrated by the Executive that such
termination or diminution arose in connection with, or anticipation of, the
Change of Control, then, for all purposes of this Agreement, the “Effective
Date” shall mean the date immediately prior to the date of such termination or
diminution.

 

2. Change of Control. For the purposes of this Agreement, a “Change of Control”
shall mean a change of control of the Company of a nature that would be required
to be reported in response to Item 1(a) of the Securities and Exchange
Commission Form 8-K, as in effect on the date hereof, pursuant to Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”) or
would have been required to be so reported but for the fact that such event had
been “previously reported” as that term is defined in Rule 12b-2 of Regulation
12B under the Exchange Act; provided that, without limitation, a Change of
Control shall be deemed to have occurred if:

 

-1-



--------------------------------------------------------------------------------

 

  (i)   individuals who constitute the Board of Directors on the date of
execution of this Agreement (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least
three-quarters of the directors comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be, for purposes of this clause (ii), considered as though such person
were a member of the Incumbent Board; or

 

  (ii)   the stockholders of the Company approve the sale or other disposition
of all or substantially all of the assets of the Company or a complete
liquidation or dissolution of the Company; or

 

  (iii)   the stockholders of the Company approve a merger, consolidation,
reorganization or other business combination transaction pursuant to which the
Company is not the surviving ultimate parent entity.

 

For purposes of this definition, the following terms shall have the meanings set
forth below:

 

“Person” shall mean and include any individual, corporation, partnership, group,
association or other “person,” as such term is used in Section 14(d) of the
Exchange Act, other than the Company, a subsidiary of the Company or any
employee benefit plan(s) sponsored or maintained by the Company or any
subsidiary thereof.

 

“Independent Shareholder” shall mean any shareholder of the Company except any
employee(s) or director(s) of the Company or any employee benefit plan(s)
sponsored or maintained by the Company or any subsidiary thereof.

 

The term “the sale or disposition by the Company of all or substantially all of
the assets of the Company” shall mean a sale or other disposition transaction or
series of related transactions involving assets of the Company in which the
value of the assets or stock being sold or otherwise disposed of (as measured by
the purchase price being paid therefore or by such other method as the Board
determines is appropriate in a case where there is no readily ascertainable
purchase price) constitutes more than two-thirds of the fair market value of the
Company (as hereinafter defined).

 

The “fair market value of the Company” shall be the aggregate market value of
the then outstanding shares of Common Stock of the Company (on a fully diluted
basis). The aggregate market value of the shares of outstanding Company Common
Stock shall be determined by multiplying the number of shares of outstanding
Company Common Stock (on a fully diluted basis) outstanding on the date of the
execution and delivery of a definitive agreement with respect to the transaction
or series of related transactions (the

 

-2-



--------------------------------------------------------------------------------

 

“Transaction Date”) by the average closing price of the shares of outstanding
Company Common Stock for the ten trading days immediately preceding the
Transaction Date.

 

3. Employment Period. The Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company,
for a period commencing on the Effective Date and continuing for a twelve (12)
month period (the “Employment Period”).

 

4. Position and Duties. During the Employment Period, the Executive’s position
(including status, titles, and reporting relationships), authority, duties, and
responsibilities with the Company or its affiliated companies or both, as the
case may be, shall be comparable to, and, in any event, no less than those in
effect immediately prior to the Effective Date. The Executive’s services shall
be performed at the location where the Executive was employed immediately
preceding the Effective Date, although the Executive understands and agrees that
he may be required to travel from time to time for business purposes.

 

During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
substantially all of his time and attention during normal business hours to the
business and affairs of the Company and its affiliated companies and to use his
reasonable best efforts to faithfully perform the duties and responsibilities
assigned to him hereunder. During the Employment Period it shall not be a
violation of this Agreement for the Executive to serve on corporate, civic or
charitable boards or committees and fulfill these and other reasonable personal
interests, and devote reasonable amounts of time to the management of his and
his family’s personal investments and affairs, so long as such activities do not
significantly interfere with the performance of the Executive’s responsibilities
as an employee of the Company or its affiliated companies in accordance with
this Agreement.

 

5. Compensation. During the Employment Period, the Executive shall be
compensated as follows:

 

(a) Annual Base Salary. The Executive shall be paid an annual base salary, in
equal installments under the Company’s usual payroll practice, at least equal to
the annual base salary being paid to the Executive immediately prior to the
Effective Date

 

(b) Annual Bonus. Executive shall be eligible for, and entitled to participate
in, annual bonus programs of the Company during the Employment Period on a basis
consistent with, and no less favorable to Executive as, his participation prior
to the Effective Date.

 

(c) Stock Options and other Long-Term Incentive Compensation. Executive shall be
eligible for, and entitled to participate in, stock option and other long-term
incentive programs of the Company during the Employment

 

-3-



--------------------------------------------------------------------------------

 

Period on a basis comparable to other peer executives of the Company.

 

(d) Savings and Retirement Plans. During the Employment Period, the Executive
shall be entitled to participate in all savings and retirement plans, practices,
policies, and programs applicable generally to other peer executives of the
Company and its affiliated companies.

 

(e) Benefit Plans. During the Employment Period, the Executive and/or the
Executive’s family, as the case may be, shall be eligible for participation in,
and shall receive all benefits under, welfare benefit plans, and other benefit
programs, practices and policies (including, without limitation, medical,
prescription, short-term disability, long-term disability, leave of absence,
salary continuance, vacation, group life insurance, accidental death and
dismemberment, and all other applicable plans and programs) provided by the
Company to the extent applicable generally to other peer executives of the
Company, but in no event shall such plans, practices, policies, and programs
provide the Executive with benefits and rights which are less favorable, in the
aggregate, than the most favorable of such plans, practices, policies, and
programs in effect for the Executive at any time prior to the Effective Date or,
if more favorable to the Executive, those provided generally at any time after
the Effective Date.

 

6. Termination of Employment.

 

(a) Disability. If the Company determines in good faith that the Disability of
the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may give the Executive written
notice of its intent to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive, provided that, within the 30
days after receipt of the Company’s notice, the Executive shall not have
received a release to return to work and be willing to return to perform his
duties hereunder. For purposes of this Agreement, “Disability” shall mean the
absence of the Executive from the Executive’s duties with the Company for 180
consecutive business days as a result of incapacity due to mental or physical
illness or injury which is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative (such agreement as to acceptability not to be
unreasonably withheld).

 

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean
(i) repeated willful or intentional violations by the Executive of the
Executive’s obligations under Section 4 of this Agreement (other than as a
result of incapacity due to physical or mental illness or injury) which are
committed in bad faith or without reasonable belief that such violations are in
the

 

-4-



--------------------------------------------------------------------------------

 

best interests of the Company and which are not remedied within a reasonable
period of time after receipt of written notice from the Company specifying such
violations; or (ii) the conviction of the Executive of a felony involving an act
of dishonesty intended to result in substantial personal enrichment at the
expense of the Company. A termination for Cause under clause (i) above may only
be effected pursuant to a formal resolution of the Board at a special meeting
called for the purpose of considering such termination pursuant to which at
least ¾ of the members of the Board affirmatively determine that the violation
of Executive constituted Cause in accordance with the provisions of clause (i)
above and that such violations have not been remedied within a reasonable time
following Executive’s receipt of written notice specifying the conduct and
violations at issue.

 

(c) Good Reason. The Executive’s employment may be terminated during the
Employment Period by the Executive for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean any one or more of the following
occurrences:

 

  (i)   Executive’s base salary as in effective immediately prior to the
Effective Date, or as it may be increased subsequent to the Effective Date, is
reduced;

 

  (ii)   Executive’s status, position, title or responsibilities with the
Company immediately prior to the Effective Date are materially reduced, or
Executive is assigned duties which are inconsistent with such status, position,
title or responsibilities, or Executive’s business location is materially
changed;

 

  (iii)   The Company fails to continue in effect any pension, stock option,
health care, or other incentive plan or arrangement, or fringe benefit
arrangement, in which Executive was participating immediately prior to the
Effective Date, or the Company takes some action which materially reduces
Executive’s benefits under any such plan or program (including, without
limitation, providing benefits thereunder which are less than Executive’s
reasonably expected benefit levels based on benefits received prior to the
Effective Date), without (in either such case) providing Executive with
substantially similar benefits; or

 

  (iv)   Any successor to the Company in connection with a Change of Control
does not, prior to the closing of the Change of Control transaction, expressly
assume this Agreement.

 

For purposes of this Section 6(c), any good faith determination of “Good Reason”

 

-5-



--------------------------------------------------------------------------------

 

made by the Executive shall be final and conclusive on all parties.

 

7. Obligations of the Company upon Termination.

 

  (a)   Good Reason; Other Than for Cause or Disability. If, during the
Employment Period, the Company terminates Executive’s employment other than for
Cause or Disability, or Executive terminates his employment for Good Reason:

 

  (i)   The Company shall promptly pay Executive his unpaid base salary through
the date of such termination and any unused vacation, and shall pay and honor
any benefits or commitments to which Executive is entitled upon such termination
under plans, policies, agreements and arrangements of, or with, the Company
(collectively, the “Accrued Obligations”).

 

  (ii)   The Company shall promptly pay Executive a lump sum cash payment equal
to the sum of Executive’s annualized base salary (i.e., 1 year’s base salary) at
the highest level in effect during the Employment Period, and Executive’s annual
bonus actually received for the year prior to the year of the termination.

 

  (iii)   (a) With respect to Executive’s vested percentage of outstanding stock
options and similar incentive awards, Executive shall be given credit for an
additional two (2) years of vesting credit, and all vested options and other
awards (after applying said additional two (2) years of vesting credit) shall be
immediately exercisable. Additionally, notwithstanding the provisions of any
outstanding awards, Executive shall be entitled to exercise all vested options
and other awards (including those vested as a result of the two (2) years of
vesting credit provided for above) at any time prior to the expiration of the
longer of six (6) months from the date of such termination, or January 31 of the
year following such termination; or

 

(b) In the event that, as a result of the Change of Control or otherwise, the
shares underlying the then outstanding stock options of Executive are not
publicly traded as of the date of such termination, Executive shall be entitled
to receive (as soon as reasonably practical following such termination, but in
any event within 10 days thereof) a lump sum cash payment in an amount equal to
the difference between the exercise price of each such option and the price

 

 

-6-



--------------------------------------------------------------------------------

of the Company’s common stock (as reported on the NASDAQ national market) as of
the date of the closing of the transaction or the consummation of the event
constituting the Change of Control.

 

  (iv)   The Company shall maintain for a period of one (1) year following such
termination, all medical, prescription, group life insurance, disability and
other welfare arrangements in which Executive and Executive’s dependants were
participating, and under the same terms of such participation (including the
required contributions for such coverage and the income tax effect of such
coverage to Executive and Executive’s dependants) as were in effect immediately
prior to such termination. In the event that such continued coverage under any
such arrangement is not possible under the terms of such arrangement, the
Company shall provide such coverage, on the same basis, outside of the terms of
such arrangement. Such continued coverage shall be in addition to the rights of
Executive and his dependants under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA), and such COBRA rights will be provided in
full following the expiration of the continued coverage provided for under this
clause (iv). The coverage and benefits provided for in this clause (iv) shall be
referred to herein as the “Continued Coverage.”

 

  (v)   The Company shall, at its cost, provide Executive with professional
outplacement services for up to 12 months following such termination.

 

  (b)   Death; Disability. In the event Executive’s employment is terminated
during the Employment Period as a result of Executive’s Disability or death,
this Agreement shall terminate and:

 

  (i)   The Company shall provide Executive (or his beneficiaries in the event
of his death) the Accrued Obligations.

 

  (ii)   The Company shall provide Executive and his dependants with the
Continued Coverage.

 

  (c)   Cause; Other than Good Reason. In the event Executive’s employment is
terminated during the Employment Period by the Company for Cause or by the
Executive without Good Reason, this Agreement shall terminate and the Company
shall provide Executive the Accrued Obligations, and neither party shall have
any further obligations to the other.

 

-7-



--------------------------------------------------------------------------------

8. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company and for which Executive may qualify, nor
shall anything herein limit or otherwise affect such rights as Executive may
have under any contract or agreement with the Company. Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Company at
or subsequent to the Date of Termination shall be payable in accordance with
such plan, policy, practice, program, contract, or agreement except as otherwise
expressly modified by this Agreement.

 

9. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and, except as otherwise expressly
provided for in this Agreement, such amounts shall not be reduced whether or not
the Executive obtains other employment. The Company agrees to pay, to the
fullest extent permitted by law, all legal fees and expenses which the Executive
may reasonably incur at all stages of proceedings, including, without
limitation, preparation, trial and appellate review, as a result of any contest
(regardless of whether formal legal proceedings are ever commenced and
regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement (including as a result of any contest by the Executive about the
amount of any payment pursuant to this Agreement), plus in each case interest on
any delayed payment at the applicable Federal rate provided for in Section
7872(f)(2)(A) of the Internal Revenue Code.

 

10. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all confidential information, knowledge or data
relating to the Company which shall have been obtained by the Executive during
the Executive’s employment by the Company and which shall not be or become
public knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it. In no event, however, shall an
asserted violation of the provisions of this section constitute a basis upon
which the Company may withhold or defer any amount or benefit otherwise payable
to the Executive under this Agreement. The terms of this confidential
information provision shall survive the termination or expiration of this
Agreement.

 

-8-



--------------------------------------------------------------------------------

11. Indemnification. The Company will, to the fullest extent permitted by law,
indemnify and hold the Executive harmless from any and all liability arising
from the Executive’s service as an employee, officer or director of the Company
and its affiliated companies. To the fullest extent permitted by law, the
Company will advance legal fees and expenses to the Executive for counsel
selected by the Executive in connection with any litigation or proceeding
related to the Executive’s service as an employee, officer or director of the
Company and its affiliates. The terms of this indemnification provision shall
survive the termination or expiration of this Agreement.

 

12. Deductions and Nonalienation of Benefits. Executive shall be required to pay
promptly on demand, by payroll deduction or otherwise, the amount required to be
withheld by the Company for income and employment taxes in respect of amounts
paid under this Agreement. No right, benefit or payment hereunder shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber
or charge the same shall be null and void. No right, benefit or payment
hereunder shall in any manner be subject to, voluntarily or involuntarily, the
debts, contracts, liabilities or torts of Executive or be otherwise subject to
any execution, garnishment, attachment, insolvency, bankruptcy or legal
proceedings of any character or legal sequestration, levy or sale. If Executive
or any other beneficiary hereunder shall become bankrupt or attempt to
anticipate, alienate, sell, assign, pledge, encumber or charge any right,
benefit or payment hereunder, such right, benefit or payment may be terminated
at any time by the Company without liability or further obligation.

 

13. Entire Agreement. This Agreement contains the complete understanding and
agreement between the parties and supersedes any and all other agreements,
understandings, or communications of any kind, either oral or in writing,
between the parties hereto with respect to the subject matter hereof. The
parties to this Agreement acknowledge that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not embodied herein, and that no
other agreement, statement, or promise with respect to the subject matter of
this Agreement shall be valid or binding. Any modification of this Agreement
will be effective only if it is in writing and signed by both of the parties
hereto.

 

14. Severability. If any provision in this Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall nevertheless continue in full force without being impaired or
invalidated in any way, and such invalid, void or unenforceable provisions shall
be reformed and replaced with valid and enforceable provisions which are as
close as possible to such invalid, void or unenforceable provisions.

 

15. Survival. The parties hereby acknowledge and agree that certain provisions
of this Agreement are, by their nature, intended to survive this

 

 

-9-



--------------------------------------------------------------------------------

 

Agreement and the parties agree that all of such provisions shall survive
Executive’s termination of employment, regardless of the reason for such
termination.

16. Successors. This Agreement shall be binding upon and inure to the benefit of
Executive, his heirs, beneficiaries and personal representatives, and the
Company and any successor or assignee of the Company, but neither this
Agreement, nor any of the rights or obligations of either party hereunder may be
assigned, in whole or in part, except the Company may assign this Agreement to
any affiliate of the Company. The Company will seek to obtain the written
acknowledgment and assumption of this Agreement by any successor of the Company
in connection with a Change of Control of the Company prior to the consummation
of such Change of Control transaction. Whether or not such written
acknowledgment and assumption is given, this Agreement shall be binding on such
successor and its assignees, and “Company,” as used in this Agreement, shall be
deemed to mean the Company as hereinbefore defined, and any successors to the
Company, including without limitation, any successor to the Company in the event
of a Change of Control.

 

17. Notices. Any notices to be given hereunder by either party to the other may
be effected by personal delivery in writing, by facsimile or by mail, registered
or certified, postage prepaid to the current address of the other party with
return receipt requested. Notices delivered personally or by facsimile shall be
deemed communicated as of actual receipt; mailed notices shall be deemed
communicated as of three (3) days after mailing.

 

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.

 

Executed effective as of the 20th day of February 2003.

 

NETSOLVE, INCORPORATED

By:

 

/s/ J. Michael Gullard

--------------------------------------------------------------------------------

   

     J. Michael Gullard

 

EXECUTIVE

By:

 

/s/ David D. Hood

--------------------------------------------------------------------------------

   

     David D. Hood

 

-10-